                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        MARCO A. PEREZ,
                                  11                                                   Case No. 17-05562 BLF (PR)
                                                          Plaintiff,
                                  12                                                   JUDGMENT
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14    C. E. DUCART, et al.,
                                  15                     Defendants.
                                  16

                                  17

                                  18            The Court has granted Defendant’s motion to dismiss and dismissed all claims in
                                  19   this action. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _____________________
                                               July 29, 2019                            ________________________
                                                                                        BETH LABSON FREEMAN
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.17\05562Perez_judgment
                                  26

                                  27

                                  28
